DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on April 7, 2022 for application S/N 16/453,270. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1, 2, 5-13 and 16-21 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 16/453,270 was given via email by Mr. Michael Ben-Shimon  (Registration No. 69,610) on 5/27/2022.

	Amendments to claim 1, 5, 6, 11, 12, 14, 16 and 17 (Claim dated 11/18/2021) were made. Claim 3-4 and 14-15 are cancelled. The application has been amended as follows:
Claim 1 (Amendment):
A method for adjusting a device personality profile, comprising:
	generating a first user profile that comprises at least a collection of a first set of parameters related to a user;
	selecting a first personality profile for a device based on matching the first user profile to one of a plurality of clusters of user profiles, wherein each of the clusters comprise a plurality of user profiles having a second set of parameters, wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device, and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space;
	sampling at least one character trait from the first distribution;
causing the device to execute at least a physical interaction item, wherein the at least a physical interaction item is executed with respect to the sampled at least one character trait;
collecting a set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the set of real-time data, when analyzed, is indicative of [[the]] a user reaction to the executed at least a physical interaction item;
determining, based on an analysis of the set of real-time data that is indicative of the user reaction, a second personality profile for the device, wherein the second personality profile comprises a second distribution over a plurality of second character traits, wherein the second personality profile replaces the first personality profile; and, 
sampling at least a second character trait from the second distribution;
updating the second personality profile to enable execution of at least one modified physical interaction item;
causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait.
	
Claim 3, cancelled.	
	Claim 4, cancelled.
Claim 5 (Amendment):
	The method of claim [[4]] 1, wherein the at least a second physical interaction item is executed with respect to at least a second personality profile. 

Claim 6 (Amendment):
The method of claim [[4]] 1, further comprising: collecting at least a second set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the at least a second set of real-time data is indicative of the user reaction to the execution of the at least a second physical interaction item. 

Claim 11 (Amendment):	
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising:
generating a first user profile that comprises at least a collection of a first set of parameters related to a user;
	selecting a first personality profile for a device based on matching the first user profile to one of a plurality of clusters of user profiles, wherein each of the clusters comprise a plurality of user profiles having a second set of parameters, wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device, and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space;
	sampling at least one character trait from the first distribution;
causing the device to execute at least a physical interaction item, wherein the at least a physical interaction item is executed with respect to the sampled at least one character trait;
collecting a set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the set of real-time data, when analyzed, is indicative of [[the]] a user reaction to the executed at least a physical interaction item;
determining, based on an analysis of the set of real-time data that is indicative of the user reaction, a second personality profile for the device, wherein the second personality profile comprises a second distribution over a plurality of second character traits, wherein the second personality profile replaces the first personality profile; and, 
sampling at least a second character trait from the second distribution;
updating the second personality to enable execution of at least one modified physical interaction item;
causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait.

Claim 12 (Amendment):
A system for adjusting a device personality profile, comprising:
a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
generate a first user profile that comprises at least a collection of a first set of parameters related to a user;
	select a first personality profile for a device based on matching the first user profile to one of a plurality of clusters of user profiles, wherein each of the clusters comprise a plurality of user profiles having a second set of parameters, wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device, and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space;
	sample at least one character trait from the first distribution;
cause the device to execute at least a physical interaction item, wherein the at least a physical interaction item is executed with respect to the sampled at least one character trait;
collect a set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the set of real-time data, when analyzed, is indicative of [[the]] a user reaction to the executed at least a physical interaction item;
determine, based on an analysis of the set of real-time data that is indicative of the user reaction, a second personality profile for the device, wherein the second personality profile comprises a second distribution over a plurality of second character traits, wherein the second personality profile replaces the first personality profile; and, 
sample at least a second character trait from the second distribution;
update the second personality to enable execution of at least one modified physical interaction item;
causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait.

Claim 14, cancelled.	
	Claim 15, cancelled.
Claim 16 (Amendment):
The system of claim [[15]] 12, wherein the at least a second physical interaction item is executed with respect to at least a second personality profile. 

Claim 17 (Amendment):
The system of claim [[15]] 12, wherein the system is further configured to: 
collect at least a second set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the at least a second set of real-time data is indicative of the user reaction to the execution of the at least a second physical interaction item. 
	

Allowable Subject Matter

Claims 1, 2, 5-13 and 16-21 submitted on April 7, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Francis teaches adjusting or modifying robot’s personality profile where first/default profile is being generated based on parameters such as user’s personality, lifestyle and preferences. Francis further teaches selecting a personality profile from a group of  personality profiles and collecting real-time data via device sensors to process physical interaction to users and accordingly degerming users’ reactions to it. Prior art Honda teaches composing personal or behavioral profile of users based on users’ features in multidimensional space but the prior arts of record do not specifically suggest “wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device” and further “causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait”  with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 11 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 11.
Francis teaches adjusting or modifying robot’s personality profile where first/default profile is being generated based on parameters such as user’s personality, lifestyle and preferences. Francis further teaches selecting a personality profile from a group of  personality profiles and collecting real-time data via device sensors to process physical interaction to users and accordingly degerming users’ reactions to it. Prior art Honda teaches composing personal or behavioral profile of users based on users’ features in multidimensional space but the prior arts of record do not specifically suggest “wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device” and further “causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait”  with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 11 is allowed.  

Claim 12 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 12.
Francis teaches adjusting or modifying robot’s personality profile where first/default profile is being generated based on parameters such as user’s personality, lifestyle and preferences. Francis further teaches selecting a personality profile from a group of  personality profiles and collecting real-time data via device sensors to process physical interaction to users and accordingly degerming users’ reactions to it. Prior art Honda teaches composing personal or behavioral profile of users based on users’ features in multidimensional space but the prior arts of record do not specifically suggest “wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device” and further “causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait”  with all the other limitations recited in the independent claims 12.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 12 is allowed.  

The dependent claim 2, 5-10, 13 and 16-21are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     


/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164